                                                                               Case 3:18-cv-06582-WHA Document 111 Filed 02/12/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                              IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   GENENTECH, INC,                                            No. C 18-06582 WHA
                                                                         11                 Plaintiff,
United States District Court
                               For the Northern District of California




                                                                         12     v.                                                       QUESTIONS FOR
                                                                                                                                         ORAL ARGUMENT
                                                                         13   JHL BIOTECH, INC., et al.,
                                                                         14                 Defendant.
                                                                                                                           /
                                                                         15
                                                                         16          For the hearing on February 14, counsel shall be prepared to answer the following
                                                                         17   questions in connection with the parallel criminal action (Case No. 18-cr-00527-WHA-1).
                                                                         18          1.     To what extent has discovery by the government been turned over to defense
                                                                         19                 counsel?
                                                                         20          2.     What kind of evidence, if any, has plaintiff Genentech, Inc., received from the
                                                                         21                 government?
                                                                         22
                                                                         23
                                                                         24   Dated: February 12, 2019.
                                                                                                                               WILLIAM ALSUP
                                                                         25                                                    UNITED STATES DISTRICT JUDGE
                                                                         26
                                                                         27
                                                                         28
